DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 01/05/2021.  

Status of the Claims
Claims 1, 4-10, 13, and 14 are currently amended.
Claims 2, 3, 11, and 12 have been canceled.
Claims 15-18 have been presented in original form.
Claims 1, 4-10, and 13-18 are currently pending in the application.

Remarks
The amendments to claims 1, 5-10, and 13-14 are sufficient to overcome the claim objections presented in the previous office action.
The amendments to claims 1 and 10 are sufficient to overcome the claim rejections under 35 U.S.C. § 112 and 35 U.S.C. § 102 presented in the previous office action.

Allowable Subject Matter
Claims 1, 4-10, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or combination, fails to teach, in conjunction with other limitations in the claim, a management device comprising a processor configured to:
detect sign change of a slope of a phase of the radio wave received by the
antenna, the sign change including change of the slope of the phase of the radio
wave from a minus value to a plus value or from a plus value to a minus value,
determine a position of the article based on a conveyed distance of the article since the detected sign change in the slope of the phase of the radio wave received by the antenna, and
cause a conveyance speed of articles along the conveyance path to be decreased if the article identified by the identifier is a predetermined article.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887